DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement submitted on March 18, 2020 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (U.S. Patent Application Publication # 2018/0011199 A1) in view of Gottifredi et al. (U.S. Patent Application Publication # 2010/0245172 A1).
Regarding claim 1, Lombardi teaches a Reference Time Scale (RTS) Dissemination System (RTS- DS) (Fig(s).9-10) comprising:
a RTS Dissemination Data Provider (RTS-DDP) (Fig.9 @ 102, Fig.10 @ 102, and Fig.11 @ 104A-104D), and 
a User Terminal (UT) (Fig.9 @ 100 and Fig.10 @ 100); 
wherein the RTS Dissemination Data Provider (RTS-DDP) (Fig.9 @ 102, Fig.10 @ 102, and Fig.11 @ 104A-104D) is equipped with a Radio Receiver designed to receive radio signals (Fig.10 @ 54, Fig.11) and to compute a RTS-DDP Computed Time Scale based on received radio signals (Fig(s).1-7,  Fig.9 @ 66, and Fig.10 @ 66); 
wherein the User Terminal (UT) is equipped with a Radio Receiver designed to receive radio signals and to compute a UT Computed Time Scale based on received radio signals (Fig.9 @ 4, 54 and Fig.10 @ 4, 54), and with a Clock Device designed to be locked to the UT Computed Time Scale and to provide a UT Local Time Scale resultingly locked to the UT Computed Time Scale (Fig.9 @ 10 and Fig.10 @ 10);
wherein the RTS Dissemination Data Provider (RTS-DDP) is designed to:
receive a Reference Time Scale (RTS), 
transmit RTS Dissemination Data containing the computed Time Quantities, the RTS-DDP Computed Time when the Time Quantities are computed, and the RTS-DDP Computed Time when the RTS Dissemination Data is transmitted (read as CVS RECEIVER (Fig.9 @ 102, 104, Fig.10 @ 102, 104, and Fig.11 @ 104A-104D)); 
wherein the User Terminal (UT) (Fig.9 @ 100 and Fig.10 @ 100) is designed to: 
receive transmitted RTS Dissemination Data (Fig.9 @ 4, Fig.10 @ 4), 
compute, at a UT Computed Time corresponding to the RTS-DDP Computed Time when the Time Quantities are computed (Fig.9 @ 8, Fig.10 @ 8):
check whether a validation criterion is met by the first and second computed quantities (Fig.15), 
if the validation criterion is determined to be met: 
compute a UT RTS-Aligned Time Scale in time alignment with the Reference Time Scale based on the Time Offset contained in the received RTS Dissemination Data (Fig.15 @ 707), and 
expose the UT RTS-Aligned Time Scale, along with an indication that the exposed UT RTS-Aligned Time Scale is in time alignment with the Reference Time Scale. (Fig.15 @ 714)
However, Lombardi fail to explicitly teach compute, at a RTS-DDP Computed Time, Time Quantities indicative of a difference between the RTS-DDP Computed Time Scale and the received Reference Time Scale, and comprising: 
a Time Scatter indicative of a difference between the RTS-DDP Computed Time and a corresponding Reference Time, and 
a Time Offset indicative of a mean value, computed over a timespan, of a number of differences between RTS-DDP Computed Times and corresponding Reference Times, and 
a first quantity indicative of a difference between the UT Computed Time and a corresponding UT Local Time, and 
a second quantity indicative of a difference between the Time Scatter and the Time Offset contained in the received RTS Dissemination Data, 
Gottifredi et al. teaches a method to compute, at a RTS-DDP Computed Time, Time Quantities indicative of a difference between the RTS-DDP Computed Time Scale and the received Reference Time Scale (read as “professional receivers usually compute corrected (RTK) position, which requires not only tracking satellites, but also getting reference data (corrections) from some network service using standardized protocols.”(Paragraph [0048])), and comprising: 
a Time Scatter indicative of a difference between the RTS-DDP Computed Time and a corresponding Reference Time (read as Dt(i)=GNSS(i)clock−receiver clock (Paragraph [0113])), and 
a Time Offset indicative of a mean value, computed over a timespan, of a number of differences between RTS-DDP Computed Times and corresponding Reference Times (read as “a linked common view time transfer (LCVTT) technique can be used to determine the time offset between nodes of the network.”(Paragraph [0094])), and 
a first quantity indicative of a difference between the UT Computed Time and a corresponding UT Local Time (read as “determining a first time offset between the local time measured at each node and the local time measured at its corresponding master node and …”(Paragraph [0014])), and 
a second quantity indicative of a difference between the Time Scatter and the Time Offset contained in the received RTS Dissemination Data (read as “… determining a second time offset between each of the master nodes and the reference time such that the time offset between the local time measured at each node and the reference time can be determined.”(Paragraph [0014])), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for estimating each clock independent and the function for determining two or more time offset as taught by Gottifredi with the GNSS systems as taught by Lombardi for the purpose of improving synchronizing devices in a satellite communications network.
Regarding claim 2, and as applied to claim 1 above, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale Dissemination System wherein the User Terminal (UT) (Fig.9-11) is further designed to: 
check whether the RTS Dissemination Data is received by the User Terminal (UT) within a timespan from transmission of the RTS Dissemination Data, based on the UT Computed Time when the RTS Dissemination Data is received by the User Terminal (UT) and a Computed Time when the RTS Dissemination Data is transmitted to the User terminal (UT) and contained in the RTS Dissemination Data (Fig(s).15-16), and 
compute the first and second quantities and check whether the validation criterion is met by the first and second computed quantities if the RTS Dissemination Data is determined to be received within the timespan. (Fig(s).15-16)
Regarding claim 3, and as applied to claim 1 above, Lombardi teaches a Reference Time Scale Dissemination System (Fig(s).9-11) further comprising a RTS-DD Validation Service Provider (RTS-DD-VSP) designed to provide a RTD-DD Validation Service and equipped with a Radio Receiver designed to receive radio signals and to compute a RTS-DD-VSP Computed Time Scale based on received radio signals, and with a Clock Device designed to be locked to the RTS-DD-VSP Computed Time Scale and to provide a RTS-DD-VSP Local Time Scale resultingly locked to the RTS-DD-VSP Computed Time Scale (Fig.11); 
wherein the RTS-DD Validation Service Provider (RTS-DD-VSP) is further designed 5 MEl 32847190v.1Preliminary AmendmentRule 371 Based on PCT/IB2018/056876 Page 6 of 9ATTORNEY DOCKET NO. 99759.00141 to: 
receive RTS Dissemination Data transmitted by the RTS Dissemination Data Provider (RTS-DDP) (Fig.11), 
check whether a validation criterion is met by the first and second computed quantities (Fig(s).15-16), 
if the validation criterion is determined to be met (Fig(s).15-16): 
validate the received RTS Dissemination Data (Fig(s).15-16), and
transmit the validated RTS Dissemination Data to the User Terminal (UT) (Fig(s).9-11), 
wherein the transmitted validated RTS Dissemination Data contains the computed Time Quantities, the RTS-DD Computed Time when the Time Quantities are computed, and the RTS-DD-VSP Computed Time when the validated RTS Dissemination Data is transmitted by the RTS-DD Validation Service Provider (RTS- DD-VSP) to the User Terminal (UT).(Fig(s).11)
However, Lombardi fails to explicitly teach compute, at a RTS-DD-VSP Computed Time corresponding to the RTS-DD Computed Time at which the Time Quantities are computed:
a first quantity indicative of a difference between the RTS-DD-VSP Computed Time and a corresponding RTS-DD-VSP Local Time, and 
a second quantity indicative of a difference between the Time Scatter and the Time Offset contained in the received RTS Dissemination Data,
Gottifredi et al. teach a method to compute, at a RTS-DD-VSP Computed Time corresponding to the RTS-DD Computed Time at which the Time Quantities are computed (read as “professional receivers usually compute corrected (RTK) position, which requires not only tracking satellites, but also getting reference data (corrections) from some network service using standardized protocols.”(Paragraph [0048])):
a first quantity indicative of a difference between the RTS-DD-VSP Computed Time and a corresponding RTS-DD-VSP Local Time (read as “determining a first time offset between the local time measured at each node and the local time measured at its corresponding master node and …”(Paragraph [0014])), and 
a second quantity indicative of a difference between the Time Scatter and the Time Offset contained in the received RTS Dissemination Data(read as “… determining a second time offset between each of the master nodes and the reference time such that the time offset between the local time measured at each node and the reference time can be determined.”(Paragraph [0014])), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining two or more time offset as taught by Gottifredi with the GNSS systems as taught by Lombardi for the purpose of improving synchronizing devices in a satellite communications network.
Regarding claim 4, and as applied to claim 3 above, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale Dissemination System wherein the RTS-DD Validation Service Provider (RTS-DD-VSP) is further designed to: 
check whether the RTS Dissemination Data is received by the RTS-DD Validation Service Provider (RTS-DD-VSP) within a timespan from transmission of the RTS Dissemination Data by the RTS Dissemination Data Provider (RTS-DDP), based on the RTS-DD-VSP Computed Time when the RTS Dissemination Data is received by the RTS- DD Validation Service Provider (RTS-DD-VSP) and the RTS-DDP Computed Time when the RTS Dissemination Data is transmitted by the RTS Dissemination Data Provider (RTS- DDP) to the RTS-DD Validation Service Provider (RTS-DD-VSP) and contained in the received RTS Dissemination Data (Fig(s)15-16), and
compute the first and second quantities and check whether the validation criterion is met by the first and second computed quantities if the RTS Dissemination Data is determined to be received within the timespan. (Fig(s)15-16)
Regarding claim 5, and as applied to claim 1 above, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale Dissemination System  wherein the validation criterion is defined by the first and second computed quantities being approximately equivalent.  (read as common view clocks (Fig.15; Paragraph [0082]))
Regarding claim 6, and as applied to claim 1 above, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale Dissemination System wherein the RTS Dissemination Data Provider (RTS-DDP) is further designed to transmit the RTS Dissemination Data directly to the User Terminal (UT) (Fig.11); and 
wherein the User Terminal (UT) is further designed to: 
check whether the RTS Dissemination Data is received by the User Terminal (UT) within a timespan from transmission of the RTS Dissemination Data by the RTS Dissemination Data Provider (RTS-DDP), based on the UT Computed Time when the RTS Dissemination Data is received by the User Terminal (UT) and the RTS-DDP Computed Time when the RTS Dissemination Data is transmitted by the RTS Dissemination Data Provider (RTS-DDP) to the User terminal (UT) and contained in the received RTS Dissemination Data (Fig(s).16), and 
compute the first and second quantities and check whether the validation criterion is met by the first and second computed quantities if the RTS Dissemination Data is determined to be received within the timespan.(Fig.16)
Regarding claim 7, and as applied to claim 1 above, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale Dissemination System (Fig(s).9-11) wherein the User Terminal (UT) is further designed to validate the exposed UT RTS-Aligned Time Scale by: 
computing a UT Local Time Scale based on the exposed UT RTS-Aligned Time Scale and on the RTS-DDP Time Offset computed at a preceding RTS-DDP Computed Time and contained in previously received RTS Dissemination Data (Fig(s).15-16), 
at the UT Computed Time when the RTS Distribution Data is received by the UT, checking whether the RTS Dissemination Data is received by the User Terminal (UT) within a timespan from transmission of the RTS Dissemination Data by the RTS-DD Validation Service Provider (RTS-DD-VSP), based on the UT Local Time computed by the UT and the RTS-DD-VSP Computed Time when the RTS Dissemination Data is transmitted by the 7 MEl 32847190v.1Preliminary AmendmentRule 371 Based on PCT/IB2018/056876 Page 8 of 9ATTORNEY DOCKET NO. 99759.00141 RTS-DD Validation Service Provider (RTS-DD-VSP) and contained in the received RTS Dissemination Data (Fig(s).15-16), and 
validating the exposed UT RTS-Aligned Time Scale if the check has a positive outcome. (Fig(s).15-16)
Regarding claim 9, Lombardi, as modified by Gottifredi et al., teaches a Reference Time Scale (RTS) Dissemination Data Provider (RTS-DDP), a RTS Dissemination Data Validation Service Provider (RTS-DD-VSP), and a User Terminal (UT) designed to cooperate in implementing the Reference Time Scale Dissemination System (RTS-DS) of claim 1. (Fig.9-11)
Regarding claim 10, Lombardi, as modified by Gottifredi et al., teaches Software loadable in a Reference Time Scale (RTS) Dissemination Data Provider (RTS-DDP), a RTS Dissemination Data Validation Service Provider (RTS-DD-VSP), and a User Terminal (UT), and designed to cause, when executed, the Reference Time Scale (RTS) Dissemination Data Provider (RTS-DDP), a RTS Dissemination Data Validation Service Provider (RTS-DD-VSP), and a User Terminal (UT) to become configured to cooperate in implementing the Reference Time Scale Dissemination System (RTS-DS) of claim 1.(read as computer with control software (Fig(s).9-11 @ 8))
Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, and as applied to claims 1 above, the best prior art found during the examination of the present, Lombardi (U.S. Patent Application Publication # 2018/0011199 A1) teaches “A disciplined clock provides a disciplined time and a disciplined frequency synchronous with a reference clock.”(Fig(s).9-11; Abstract), in view of Gottifredi et al. (U.S. Patent Application Publication # 2010/0245172 A1) teach “a method of synchronising mutually spaced nodes of a network to a reference timescale based on Global Navigation Satellite Systems (GNSS).”(Paragraph [0001]), and Ladd et al. (U.S. Patent Application Publication # 2009/0117928 A1) teach “systems for distributing time and frequency through the use of radiated "signals of opportunity," such as local radio or television signals.”(Paragraph [0003]), fail to disclose: “wherein the Time Scatter and the Time Offset are computed as follows: 

    PNG
    media_image1.png
    385
    774
    media_image1.png
    Greyscale
”	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Osipov et al. (U.S. Patent Application Publication # 2015/0301190 A1) teach “methods and apparatus for processing of GNSS data obtained from multiple GNSS.”(Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 7, 2022